Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  December 10, 2014                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  150309(114)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  JOSEPH WHITE,                                                                     Bridget M. McCormack
           Plaintiff-Appellant,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 150309
  v                                                           COA: 314990
                                                              Wayne CC: 11-011126-CZ
  DETROIT EAST COMMUNITY MENTAL
  HEALTH, M. SNOWDEN, SHIRLEY CALHOUN,
  D. STERRETT, and GATEWAY COMMUNITY
  HEALTH PROVIDER,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply in this application for leave to appeal is GRANTED. The reply will be
  accepted as timely filed if filed on or before December 31, 2014.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 10, 2014